On February 19, 1991, a complaint was received by the disciplinary administrator against Stephen B. Rhudy, of Lawrence, an attorney admitted to practice law in the State of Kansas. The complaint alleges that respondent’s client, in response to a billing from respondent, paid respondent $15,000 for the payment of trial expenses. Thereafter, respondent failed to pay for the trial expenses and converted the money to his own use.
On February 20, 1991, respondent, pursuant to Supreme Court Rule 217 (1990 Kan. Ct. R. Annot. 154), voluntarily surrendered his license to practice law in the State of Kansas.
The court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
IT IS THEREFORE ORDERED that Stephen B. Rhudy be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Stephen B. Rhudy from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith comply with Supreme Court Rule 218 (1990 Kan. Ct. R. Annot. 155).
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.